Title: Thomas Jefferson to Cunningham Harris, 22 May 1809
From: Jefferson, Thomas
To: Harris, Cunningham


          Sir  Monticello May 22. 09.
           Your favor of March 23. requesting some Benni seed, was near a month getting to my hands. the last year I had recieved & distributed portions of the seed to many persons, but the September frost had killed the whole. this year I had got a very small supply of fresh seed, which however was all sown before I recieved your letter. Judge Johnson of your state proposes to cultivate it largely this year, as does also Govr Milledge of Georgia from whom therefore it is probable you may get a supply for a beginning. I think it well worthy the attention of the gentlemen of the South. here it’s success is doubtful.  from a full trial of the oil I think it as good as that of the olive, and the quantity yielded at even half the price of that would render it a very profitable cultivation.
          I thank you for the kind expressions of your letter respecting myself, and pray you to accept assurances of my great respect. Th: Jefferson
        